     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 1 of 21         1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2
       - - - - - - - - - - - - - - - x
 3     FEDERAL TRADE COMMISSION,
                                              CA No:    1:20-mc-00111-CRC
 4                     Plaintiff,
                                              Washington, D.C.
 5                                            Tuesday, December 22, 2020
       vs.                                    2:02 p.m.
 6
       STEPHEN BANNON,
 7
                     Defendant.
 8     - - - - - - - - - - - - - - - x
       ____________________________________________________________
 9
                     TRANSCRIPT OF SHOW CAUSE HEARING
10            HELD BEFORE THE HONORABLE CHRISTOPHER R. COOPER
                       UNITED STATES DISTRICT JUDGE
11     ____________________________________________________________
       APPEARANCES:
12     For the Plaintiff:     BRIAN CLIFTON BERGGREN, ESQ.
                              LINDA HOLLERAN KOPP, ESQ.
13                            MICHELE ARINGTON, ESQ.
                              FEDERAL TRADE COMMISSION
14                            Bureau of Consumer Protection
                              600 Pennsylvania Avenue, NW
15                            Ste Mail Stop CC-8232
                              Washington, DC 20580
16                            202-326-3232
                              bberggren@ftc.gov
17
       For the Defendant:         ALLISON L. MCGUIRE, ESQ.
18                                QUINN EMANUEL URQUHART & SULLIVAN LLP
                                  1300 I Street, NW, Suite 900
19                                Washington, DC 20005
                                  202-538-8272
20                                allisonmcguire@quinnemanuel.com

21     Court Reporter:                   Lisa A. Moreira, RDR, CRR
                                         Official Court Reporter
22                                       U.S. Courthouse, Room 6718
                                         333 Constitution Avenue, NW
23                                       Washington, DC 20001
                                         202-354-3187
24
       Proceedings recorded by mechanical stenography; transcript
25     produced by computer-aided transcription
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 2 of 21      2


 1                             P R O C E E D I N G S

 2                 THE COURTROOM DEPUTY:     Your Honor, we're on the

 3     record for Miscellaneous Case 20-111, Federal Trade

 4     Commission vs. Stephen K. Bannon.

 5                 Counsel, please identify yourselves for the

 6     record.

 7                 MR. BERGGREN:    Brian Berggren on behalf of the

 8     Federal Trade Commission.

 9                 MS. KOPP:    Linda Kopp on behalf of the Federal

10     Trade Commission.

11                 MS. ARINGTON:    Michele Arington on behalf of the

12     Federal Trade Commission.

13                 MS. McGUIRE:    Allison McGuire from Quinn Emanuel

14     on behalf of respondent, Stephen K. Bannon.

15                 THE COURT:    Okay.   Good afternoon, everyone.

16     Thanks for joining.      Happy holidays.

17                 Just to review the bidding here for the record.

18     On November 9, 2020, the FTC filed a petition for an order

19     enforcing a civil investigative demand that it issued back

20     in September of 2019 to Mr. Stephen Bannon.         On November

21     18th the Court issued a notice to show cause to Mr. Bannon

22     why the petition should not be granted and set a December

23     8th hearing date.

24                 On November 24th Mr. Burck, on Mr. Bannon's

25     behalf, requested an extension of the December 8th hearing
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 3 of 21         3


 1     date on the ground that Mr. Bannon needed additional time to

 2     retain substitute counsel.      The Court granted that motion

 3     and set the hearing for today's date.        Notwithstanding

 4     Mr. Burck's extension motion, I see that Quinn Emanuel is

 5     still appearing on Mr. Bannon's behalf, although Mr. Burck

 6     has indicated to the Court that for some unstated reason he

 7     is unavailable to argue against the petition.

 8                 So here we are.    It's the commission's motion to

 9     enforce so whoever wants to speak on behalf of the

10     commission, feel free.      I've read your papers, but feel free

11     to make any points that you would care to.

12                 MR. BERGGREN:    Good afternoon, Your Honor; Brian

13     Berggren on behalf of the Federal Trade Commission, and with

14     me today are my colleagues from the commission, Michele

15     Arington and Linda Kopp.

16                 And so as Your Honor is well aware, this matter

17     involves the properly issued and authorized civil

18     investigative demand that seeks oral testimony from

19     Mr. Bannon.    After counsel negotiated a mutually agreeable

20     appearance date during a global pandemic, Mr. Bannon

21     now refuses to appear and sit for the investigational

22     hearing because of potential Fifth Amendment concerns.         But

23     as our opening memorandum laid out, that is not a basis to

24     refuse to appear for an investigational hearing, nor could

25     Mr. Bannon continue to ignore duly authorized agency
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 4 of 21        4


 1     process, particularly when Mr. Bannon did not file a

 2     petition to quash before the commission, and Mr. Bannon did

 3     not otherwise object before the commission.

 4                  THE COURT:   All right.

 5                  MR. BERGGREN:   Accordingly, the Court should

 6     enforce the CID and order Mr. Bannon to appear for an

 7     investigational hearing for three reasons.

 8                  The first is that the CID is within the

 9     commission's authority and was properly issued according to

10     all administrative prerequisites.

11                  The second is that the CID seeks testimony from

12     Mr. Bannon that is reasonably relevant to the commission's

13     investigation.

14                  And the third reason is that compliance with the

15     CID is not unduly burdensome.

16                  THE COURT:   So, Counsel, I appreciate that it is

17     common practice to force a subject of investigation or a

18     witness to appear and assert the Fifth question by question,

19     but certainly the commission has the authority to accept a

20     blanket assertion and not force a witness to appear.           Is

21     that fair?

22                  MR. BERGGREN:   I believe the commission would have

23     the authority to accept a blanket assertion, but in this

24     particular case we believe that Mr. Bannon should have to

25     make this assertion on a question-by-question basis.
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 5 of 21      5


 1                 THE COURT:    Why?

 2                 MR. BERGGREN:    The Office of -- well, two reasons,

 3     Your Honor.    One, it's important that Mr. Bannon answer each

 4     and every question that the commission has and asserts the

 5     Fifth because there are potential adverse inferences that

 6     can be drawn from those assertions as well as there may be

 7     foundational questions that Mr. Bannon can answer without

 8     actually, you know, incriminating himself.

 9                 The second reason, it's a reason for both the

10     commission and the district court record on this issue

11     because there needs to be an assertion on a question-by-

12     question basis in case the commission wants to contest

13     Mr. Bannon's assertion to a particular question after the

14     fact.

15                 THE COURT:    When did your investigation begin?

16                 MR. BERGGREN:    The investigation or the CID that

17     was --

18                 THE COURT:    I know when the CID was first issued,

19     but when did the investigation begin?        Did it begin pursuant

20     to a commission order of some sort?

21                 MR. BERGGREN:    The CID was issued pursuant to an

22     agency resolution, which is detailed in the commission's

23     memorandum.    It's an agency resolution that allows the

24     commission to use compulsory process and to investigate

25     unfair or deceptive trade practices with respect to consumer
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 6 of 21         6


 1     privacy or data security issues.

 2                 THE COURT:    And when was that resolution?        In mid-

 3     2019 or before?

 4                 MR. BERGGREN:    If you'll bear with me, Your Honor,

 5     I can get you the exact date.

 6                 So that was actually issued on March 14, 2019.

 7                 THE COURT:    Okay.

 8                 MR. BERGGREN:    And that's at ECF 1-2, Page 14.

 9                 THE COURT:    Thank you.

10                 MR. BERGGREN:    And so, Your Honor, I'd like to

11     address some of Mr. Bannon's arguments that were raised in

12     the opposition and to put a finer point on some of these

13     items, particularly as it relates to Mr. Bannon's supposedly

14     undue burden.

15                 So the first argument I'd like to address is

16     Mr. Bannon's assertion that there is somehow a risk to his

17     right to a fair trial in his criminal action by simply

18     appearing at an investigational hearing.        That's just simply

19     not the case, Your Honor.      Mr. Bannon does not dispute that

20     the proper way to invoke the Fifth Amendment is on a

21     question-by-question basis.       He does not dispute that he

22     must appear at an investigational hearing.

23                 And at the end of the day, the commission is not

24     actually contesting whether Mr. Bannon has the right or not

25     to assert the Fifth Amendment.       We're not trying to preclude
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 7 of 21     7


 1     him here.    Mr. Bannon is certainly able to assert the Fifth

 2     where he believes it's appropriate, and that mere assertion

 3     should protect his right to a fair trial in this criminal

 4     action.

 5                  There's nothing --

 6                  THE COURT:   Well, his -- I'm sorry to interrupt,

 7     but the argument is, it seems to be, that if he asserts the

 8     Fifth here, that the prosecutors in the Southern District

 9     will attempt to introduce that assertion under 404(b)

10     somehow; and, therefore, his fair trial right in New York

11     will be jeopardized unnecessarily given that the commission

12     can simply wait six months presuming optimistically,

13     probably, that he will go to trial in May of 2021, and that

14     in the balance his trial rights should outweigh the FTC's

15     interest in proceeding within the next six months.

16                  Not to put words in Ms. McGuire's mouth, but

17     that's what I understand the core of the argument to be.

18                  MR. BERGGREN:   So, Your Honor, I'll take that in

19     two parts.

20                  The first is the -- that prosecutors are somehow

21     allowed to use the assertion of the Fifth Amendment as --

22     under 404(b) as unindicted misconduct.        I don't think that's

23     the case.    The cases that were cited in Bannon's opposition

24     were talking about when you have an actual misconduct, a

25     finding on the record either through a government action or
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 8 of 21        8


 1     something else, that can be used by prosecutors if they

 2     file the particular requirements of 404(b).         I am sure

 3     Mr. Bannon's criminal counsel will fight tooth and nail to

 4     prevent that from coming in, but I don't think the mere

 5     assertion of a Fifth Amendment can be used to draw an

 6     adverse inference in a criminal trial under 404(b).

 7                  The second argument, which has to do with this

 8     notion of a delay of six months in that it would somehow be

 9     in Mr. Bannon's interest and that it would protect his

10     rights at trial and there's really no prejudice to the

11     commission, that ignores two things that the commission set

12     forth in its opening memorandum.

13                  The first is that there is -- you know, the

14     commission has a strong interest in timely enforcing its own

15     laws and in completing this investigation.         The commission

16     can't complete this investigation without the testimony from

17     Mr. Bannon.    That's in the declaration of Ms. Kopp as well

18     as the petition.

19                  The second reason is that there's an interest

20     in -- a public interest in seeing the enforcement of the

21     FTC's law.    But in the commission's opening memorandum,

22     there were two decisions that were cited.        It's the Parade

23     of Toys decision and then the American Tax Relief decisions

24     where it was dealing with this precise issue, this precise

25     balancing test when you have a defendant that is raising a
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 9 of 21             9


 1     potential Fifth Amendment concern and raising a stay.            In

 2     that case the Court looked at it and determined that the

 3     FTC's interest in timely enforcing its own laws, that

 4     outweighed the defendant's interest in being able to assert

 5     his Fifth Amendment rights and cautioning against the stay.

 6                 But there's, you know, a practical point we want

 7     to keep in mind here, Your Honor, which is that the Southern

 8     District of New York is closed down currently for jury

 9     trials.    It's been closed down since December 1st.           It will

10     be closed down until January 15th.       There's no guarantee

11     that Mr. Bannon's criminal trial occurs in May 2021, and

12     there's no guarantee that Mr. Bannon can appear after that

13     criminal trial because that may be an option that his

14     criminal counsel determines that is inappropriate.             And his

15     own opposition brief concedes the sentencing judge can

16     consider unindicted criminal conduct; so it can look at and

17     use that same type of 404(b) evidence which they claim is

18     prejudicial now at his sentencing.       And then there's also no

19     guarantee at the end of the day that Mr. Bannon actually

20     answers the question and doesn't invoke the Fifth Amendment.

21                 THE COURT:    Okay.   Very well.   Any other points?

22                 MR. BERGGREN:    The only other point I'd like to

23     make, Your Honor, is, you know, to address Mr. Bannon's

24     claims about that there is some improper purpose or

25     nefarious motive with respect to the commission's
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 10 of 21      10


 1      investigation.    As Your Honor is well aware, there's not a

 2      single shred of evidence in the record that the commission's

 3      investigation is motivated by anything other than a lawful

 4      and proper purpose, nor does the investigation have to do

 5      with Mr. Bannon's supposed notoriety.       It's, at the end of

 6      the day, about getting to the bottom of Cambridge

 7      Analytica's deceptive conduct.      It's about learning where

 8      this data has been transferred, who it's been shared with,

 9      and whether it still exists.

10                 Mr. Bannon, at the end of the day -- he's an

11      officer of the company during the time in which this conduct

12      took place.    The commission is entitled to assess whether he

13      can be held individually liable and whether he has any

14      knowledge about Cambridge Analytica's data at the end of the

15      day.

16                 And that leads me to my final point, which is to

17      address Mr. Bannon's argument that this oral testimony is

18      somehow duplicative of the information that is sought by or

19      provided by written discovery and in the document responses,

20      but, you know, there's a couple of things to keep in mind.

21                 The first is that Mr. Bannon waived this argument.

22      It should have been raised in a petition to quash.         It

23      wasn't.   He can't raise it now.

24                 But even if Your Honor entertains it, it fails for

25      a couple of reasons.
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 11 of 21         11


 1                 The first is, you know, courts have recognized

 2      that there's no general prohibition to seeking oral

 3      testimony on topics that concern information already

 4      received via other discovery devices.       That's Your Honor's

 5      opinion in Landis vs. Armstrong.

 6                 The second is there's a sworn declaration from

 7      commission staff saying that additional information is

 8      needed; that it's relevant for Mr. Bannon, about his role at

 9      the company, his knowledge.      Under, you know, Mr. Bannon's

10      own authority in Bisaro, the commission's assertions are

11      entitled to deference.

12                 And the third thing at the end of the day is to,

13      you know, look at the actual written discovery responses,

14      which Mr. Bannon did not attach to his opposition; and it's

15      clear why, because they're insufficient.        They're larded up

16      with four pages of general objections, some specific

17      objections.    They claim unspecified documents provide the

18      answers to these interrogatories, and then the responses are

19      frankly narrow.    They're limited to personal knowledge

20      during a very specific time period.

21                 This is precisely why we need an investigational

22      hearing.   You need to test the foundation.       You need to test

23      the accuracy.    You need to test the veracity.       You need to,

24      you know, test Mr. Bannon's recollection.        These are all

25      reasons why at the end of the day there's no undue burden on
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 12 of 21     12


 1      Mr. Bannon and why the commission respectfully requests that

 2      Your Honor direct Mr. Bannon to appear for an

 3      investigational hearing.

 4                  THE COURT:   Okay.   Very well.

 5                  Ms. McGuire, it's a pleasure to meet you.

 6      Welcome.

 7                  MS. McGUIRE:   Thank you, Your Honor.

 8                  THE COURT:   Mr. Burck was not able to fit us into

 9      his busy schedule this afternoon?

10                  MS. McGUIRE:   Unfortunately he had a conflict,

11      Your Honor.

12                  THE COURT:   Okay.   All right.    Please proceed.

13                  MS. McGUIRE:   Thank you.

14                  Your Honor, your order asked us to show good cause

15      for why we have not previously raised the arguments and

16      objections that are at issue today, and it's really very

17      simple.    There has been a drastic change in circumstances

18      that were completely unforeseeable.

19                  We're living in a very different world than we

20      were in November 2019 when Mr. Bannon was served with the

21      CID.   The global pandemic didn't exist when the FTC served

22      Mr. Bannon, and separately and importantly, Mr. Bannon

23      hadn't been arrested and indicted for alleged

24      misrepresentations in November 2019.       These two factors

25      weren't in play at the time, and they're critically
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 13 of 21         13


 1      important here.

 2                 And the FTC has accused us of trying to stall this

 3      proceeding, but that's not at all what's happening.            We want

 4      the judge's involvement.      We want Your Honor's neutral

 5      oversight of this matter, and as we've told the commission,

 6      if Your Honor decides that Mr. Bannon needs to appear at

 7      this moment and provide testimony, he certainly will comply

 8      with the Court's order.

 9                 But there is a reason why these administrative

10      subpoenas aren't self-enforcing.       There's a reason the laws

11      make the commission go to the Court and seek an order

12      getting compliance.     We have built-in checks so that no arm

13      of the government can exercise this unfettered investigative

14      power.

15                 And that's why we're here, Your Honor.        We want

16      the Court's involvement in this.       We want the Court to

17      evaluate the commission's purpose and see whether the Court

18      shares our concerns that there may be political motives at

19      play, and we also want the Court to evaluate the very real

20      harm that Mr. Bannon faces to his right to a fair trial.

21                 THE COURT:    All right.    So you've mentioned two

22      things.   You've mentioned the pandemic, and you've mentioned

23      the criminal proceedings.

24                 As to the pandemic, I assume that Mr. Bannon will

25      have the option, if the Court enforces the CID, of appearing
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 14 of 21        14


 1      remotely.   Is that fair?

 2                  MS. McGUIRE:    Yes, Your Honor; that's correct.

 3                  THE COURT:   And if he were to choose to appear in

 4      person, certainly the FTC would accommodate him in any way

 5      in terms of safety and health protocols.        The Court has

 6      permitted a number of in-person depositions in other civil

 7      litigation matters where we've managed to do that in a way

 8      that protects everyone, if Mr. Bannon were to choose that

 9      route.

10                  Why don't we talk about the criminal case.         You've

11      mentioned the sort of -- FTC's failure to accept a blanket

12      assertion, and you've mentioned this prospect of 404(b)

13      evidence being introduced in New York.        Why don't you talk

14      about that.

15                  MS. McGUIRE:    Thank you, Your Honor, and you

16      hit the nail on the head when you were speaking with

17      Mr. Berggren earlier.      This is sort of a twofold issue, and

18      Mr. Bannon is being forced in a situation where no matter

19      what he chooses he'll risk prejudice to his criminal trial.

20                  On the one hand, he can choose to invoke his Fifth

21      Amendment right to protect himself against the risk that DOJ

22      could seek over his objection to introduce this evidence as

23      404(b).

24                  THE COURT:   And "this evidence" is what?      His

25      assertion, or the -- if the FTC were to issue an order prior
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 15 of 21      15


 1      to the criminal trial finding him liable for a violation of

 2      the FTC Act, that that conduct could be introduced as

 3      404(b), or the assertion itself?       I was a little confused by

 4      the motion.

 5                  MS. McGUIRE:    Your Honor, the conduct at issue

 6      here.

 7                  THE COURT:    Okay.

 8                  MS. McGUIRE:    And especially because there's a

 9      substantial similarity between the alleged

10      misrepresentations.      We're dealing with alleged

11      misrepresentations on both sides.

12                  And I think that the other part of this that's so

13      critical is that, as Mr. Berggren already said, the FTC can

14      admit adverse inferences again Mr. Bannon in this case.

15                  There's prejudice on both sides of this.       So if he

16      does appear and does invoke, the FTC can use his invocations

17      against him in this case to seek civil penalties or, worse,

18      to draw false adverse inferences that Mr. Bannon has been

19      dishonest, that he's lied, that he was complicit in the

20      alleged misrepresentations here, which Mr. Bannon adamantly

21      denies.

22                  And the commission's brief tries to splice it and

23      say, "Well, there are different time frames and different

24      companies and different statements," but the core issue is

25      the same.   Forcing Mr. Bannon to appear pretrial and invoke
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 16 of 21         16


 1      when the FTC says it has already determined that

 2      misrepresentations have occurred covers Mr. Bannon in this

 3      predetermined guilt, and the best we can hope for is that a

 4      jury will be able to parse out the commission's alleged

 5      misrepresentations and inferences about Mr. Bannon's

 6      invocation from the alleged misrepresentations at issue in

 7      the criminal case.

 8                 THE COURT:    Well, Counsel, isn't what you're

 9      really seeking a stay of the civil proceedings?

10                 MS. McGUIRE:    Yes, Your Honor.

11                 THE COURT:    And I've had these cases before, and

12      the standards for a stay are multifactored.        And, you know,

13      I think there are some considerations that have not been

14      briefed here, and the chief consideration is the overlap of

15      subject matter between the civil litigation and the criminal

16      case.   And here, while you're correct that, you know,

17      ultimately the allegation is fraud or fraudulent

18      misrepresentations, the subject matters are completely

19      different, aren't they?

20                 MS. McGUIRE:    Yes, Your Honor; that's right.      But

21      the concern is still the same when the conduct at issue is

22      substantially similar and, as Your Honor correctly stated,

23      deals with alleged fraudulent misrepresentations.

24                 THE COURT:    Okay.   Anything else?

25                 MS. McGUIRE:    No, Your Honor.     We would simply
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 17 of 21       17


 1      request that the Court allow Mr. Bannon to preserve his

 2      innocence; that he deserves a fair trial untainted by

 3      inferences of being forced to invoke his Fifth Amendment

 4      rights.

 5                 THE COURT:    Okay.   I'll give you the last word,

 6      Mr. Berggren.

 7                 MR. BERGGREN:    Just a couple of points, Your

 8      Honor.

 9                 You know, the first is that, you know, I think

10      counsel confirmed that the mere assertion of the Fifth

11      Amendment is not 404(b) evidence.       It's the conduct at the

12      end of the day.    Mr. Bannon's not going to be prejudiced by

13      invoking the Fifth Amendment because there's going to be no

14      issues with him admitting to certain conduct.

15                 With respect to the issue of prejudice, look, this

16      is the first time that Mr. Bannon's counsel is raising the

17      issue of prejudice.     They've never once said, "He'll be

18      prejudiced by asserting his Fifth Amendment."         That never

19      came out in any meet-and-confer letters.        It didn't even

20      come out in the opposition.      The first time it's coming out

21      is in the hearing.     And as Your Honor has recognized, when

22      you're requesting a stay, something that they did not even,

23      you know, request formally and address any of the factors,

24      that, you know, the key issues overlap at the end of the

25      day.
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 18 of 21          18


 1                 And, frankly, there's no overlap between this case

 2      and the criminal indictment.      It's different defendants,

 3      kind of different victims at the end of the day.         It's a

 4      different time period.     The only locus, you know, similarity

 5      is that there was a misrepresentation, and even that

 6      misrepresentation is directed at two separate categories of

 7      individuals.

 8                 So under these circumstances, we would submit,

 9      Your Honor, that, you know, it's not an undue burden for

10      Mr. Bannon to appear for an investigational hearing.           It's

11      not an undue burden for him to assert the Fifth on any

12      questions; he's not going to be prejudiced in the criminal

13      trial.   And, therefore, we ask -- respectfully request Your

14      Honor enter an order directing Mr. Bannon to comply with the

15      CID and sit for an investigational hearing either remotely

16      or in person, if he chooses.

17                 THE COURT:    Okay.   So the -- you call it an

18      investigational hearing.      I'll call it a deposition.       That's

19      the only thing the commission's seeking at this point; is

20      that correct?

21                 MR. BERGGREN:    That's correct, Your Honor.

22                 THE COURT:    Okay.

23                 All right.    Ms. McGuire, I want to make clear that

24      no one is faulting Mr. Bannon for seeking the Court's

25      intervention, which is obviously his right to do, but having
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 19 of 21       19


 1      considered all of the arguments, the Court will enforce the

 2      CID to the extent that it seeks to compel Mr. Bannon's

 3      deposition testimony, which, as counsel has just confirmed,

 4      is all the commission is seeking at this point.

 5                 First, the issuance of the CID was within the

 6      FTC's statutory authority, and it was duly served on

 7      Mr. Bannon.

 8                 Second, Mr. Bannon has failed to demonstrate that

 9      delaying his testimony until after his criminal trial is

10      warranted under the circumstances.       As I indicated, I think

11      what you're really seeking is a stay of the parallel civil

12      proceedings, which is a fairly extraordinary remedy,

13      particularly where there is no substantive overlap between

14      the civil and criminal matters, as is the case here.

15                 In any case, the FTC's investigation has been

16      ongoing since, I believe Mr. Berggren indicated, March of

17      2019.   Delaying that deposition, Mr. Bannon's testimony,

18      indefinitely or even six months under the optimistic

19      assumption that he will be tried in May will prevent the

20      commission from completing its investigation, which is not

21      in the public interest.

22                 Third, the CID is not unduly burdensome.

23                 As for the potential of self-incrimination,

24      Mr. Bannon has the right to assert his Fifth Amendment in

25      response to any question if he believes he has a good faith
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 20 of 21    20


 1      basis for doing so, and, as Mr. Burck surely knows,

 2      requiring a deponent to assert the Fifth on a question-by-

 3      question basis is a common practice in government

 4      investigations.    I'm also not convinced that there would be

 5      a basis to introduce his invocation of the Fifth under Rule

 6      404(b), but I am fully confident that Judge Torres will see

 7      to it that Mr. Bannon receives a fair trial up in New York.

 8                 Finally, to the extent that the argument has not

 9      been waived, the CID is not necessarily duplicative of

10      Mr. Bannon's interrogatory answers.       And even if it was,

11      that is not a basis to quash the CID.       As Mr. Berggren

12      mentioned, plaintiffs are entitled to obtain relevant

13      evidence through multiple discovery mechanisms, and the

14      plaintiff's entitled to test a deponent's interrogatory

15      answers via cross-examination and follow-up questions.

16                 So for those reasons, the Court will grant the

17      commission's petition to enforce the CID.

18                 Now, hopefully you folks won't need my help in

19      coming up with a convenient date soon after the holidays to

20      schedule this.     I will leave it to you all to do that, but

21      in the event that you need my help, you know where to find

22      my.   All right?

23                 Is there anything else?

24                 MR. BERGGREN:    Thank you, Your Honor.

25                 MS. McGUIRE:    Thank you, Your Honor.
     Case 1:20-mc-00111-CRC Document 15 Filed 01/30/21 Page 21 of 21           21


 1                  MS. KOPP:    Thank you.

 2                  THE COURT:   Okay.   Well-argued, everyone.        Happy

 3      holidays, and hopefully this will put a close to this matter

 4      before this Court, and good luck going forward, all right?

 5                  MS. KOPP:    Thank you.

 6                  THE COURT:   Thank you.

 7                  MR. BERGGREN:   Thank you, Your Honor.

 8                       (Whereupon the hearing was

 9                       concluded at 2:29 p.m.)

10

11                   CERTIFICATE OF OFFICIAL COURT REPORTER

12

13                       I, LISA A. MOREIRA, RDR, CRR, do hereby

14      certify that the above and foregoing constitutes a true and

15      accurate transcript of my stenographic notes and is a full,

16      true and complete transcript of the proceedings to the best

17      of my ability.

18          NOTE:   This hearing was held during the COVID-19

19      pandemic stay-at-home restrictions and is subject to the

20      technological limitations of court reporting remotely.

21                       Dated this 21st day of January, 2021.

22

23                                       /s/Lisa A. Moreira, RDR, CRR
                                         Official Court Reporter
24                                       United States Courthouse
                                         Room 6718
25                                       333 Constitution Avenue, NW
                                         Washington, DC 20001
